DETAILED ACTION
This office action is in response to applicant’s amendments filed on 03/21/2022.
Currently claims 1-11 and 24-28 are pending in the application.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney or record Justin K. Brask on 06/08/2022.
The application has been amended as follows: (underlined and bold – added)
Claim 8. (Currently amended) The transistor of claim 1 wherein the first portion of the polarization layer comprises a first layer comprising AlN and a second layer comprising AlInGaN and wherein the second portion of the polarization layer comprises a first layer comprising AlN and a second layer comprising AlInGaN wherein the second layer of the second portion of the polarization layer is thicker than the second layer of the first portion of the polarization layer.
Claim 25. (Currently amended) A transistor comprising: a gallium nitride layer over a substrate; a gate stack over the gallium nitride layer; a source region on a first side of the gate stack; -5- Serial No.: 16/630,143Examiner: Imtiaz, SM Sohel Attorney Docket No. P118824PCT-US 111548Art Unit: 2812a drain region on a second side of the gate stack, the second side opposite the first side, wherein the gate stack has a gate length in a first direction extending from the source region to the drain region, the gate stack having a gate width in a second direction perpendicular to the first direction and parallel to the source region and the drain region; and a polarization layer beneath the gate stack and on the GaN layer, the polarization layer having a first portion having a first thickness under a first gate portion of the gate stack, the polarization layer having a second portion having a second thickness under a second gate portion of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the first thickness, wherein the first portion of the polarization layer comprises a first layer comprising AlN and a second layer comprising AlInGaN and wherein the second portion of the polarization layer comprises a first layer comprising AlN and a second layer comprising AlInGaN wherein the second layer of the second portion of the polarization layer is thicker than the second layer of the first portion of the polarization layer.

Allowable Subject Matter
In light of applicant’s amendments filed on 03/21/2022 and associated persuasive arguments,
Claims 1-11 and 24-28 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art Patent Pub # WO 2015/147802 A1 (later published PGPub # US 2016/0365435 A1 is used for mapping) to Then teaches, a transistor (101; Fig. 1A; [0025]; i.e. HFET) comprising: 
a gallium nitride layer (107; Fig. 1A; [0025]; i.e. III-N channel semiconductor) over a substrate (102) (Fig. 1A; [0025]); 
a gate stack (150; Fig. 1A; [0027]; i.e. gate stack) over the gallium nitride layer (107), the gate stack (150) comprising a gate electrode (120; gate electrode; Fig. 1A; [0027]);
a source region (135) on a first side (left) of the gate stack (150); 
a drain region (145) on a second side (right) of the gate stack (150), the second side opposite the first side (Fig. 1A; [0026]), 

    PNG
    media_image1.png
    664
    541
    media_image1.png
    Greyscale

wherein the gate stack (150) has a gate length in a first direction (horizontal) extending from the source region (135) to the drain region (145) (Fig. 1A; [0026]), 
the gate stack (150) having a gate width in a second direction (inside the 2D viewable area of Fig. 1A) perpendicular to the first direction (horizontal) and parallel to the source region (135) and the drain region (145) (Fig. 1A; [0026]); and 
a polarization layer (106/109/108; Fig. 1A; [0028]; i.e. layer with III-N polarization materials including AlN spacer layer 108) beneath the gate stack (150) and on the GaN layer (107), 
Furthermore, US Patent Pub # US 2016/0336436 A1 to Yang teaches, the polarization layer (406; Fig. 4; [0027]; i.e. reverse polarization layer) having a second portion (under the edge of the gate field plate 413) having a second thickness (d2, as designated on Fig. 4) (Fig. 4; [0027] - [0028]), 

    PNG
    media_image2.png
    737
    535
    media_image2.png
    Greyscale

However, neither Then nor any cited prior art, appear to explicitly disclose, in context, the polarization layer having a first portion having a first thickness vertically beneath a first gate portion of the gate electrode of the gate stack, the polarization layer having a second portion having a second thickness vertically beneath a second gate portion of the gate electrode of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness.
Specifically, the aforementioned ‘the polarization layer having a first portion having a first thickness vertically beneath a first gate portion of the gate electrode of the gate stack, the polarization layer having a second portion having a second thickness vertically beneath a second gate portion of the gate electrode of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness,’ is material to the inventive concept of the application at hand to achieve a GaN transistor having two or more threshold voltages to create a hybrid class A+AB power amplifier with improved linearity.

Independent claim 24 is allowable because the closest prior art Patent Pub # WO 2015/147802 A1 (later published PGPub # US 2016/0365435 A1 is used for mapping) to Then teaches, 
a transistor (101; Fig. 1A; [0025]; i.e. HFET) comprising: 
a gallium nitride layer (107; Fig. 1A; [0025]; i.e. III-N channel semiconductor) over a substrate (102) (Fig. 1A; [0025]); 
a gate stack (150; Fig. 1A; [0027]; i.e. gate stack) over the gallium nitride layer (107);
a source region (135) on a first side (left) of the gate stack (150); 
a drain region (145) on a second side (right) of the gate stack (150), the second side opposite the first side (Fig. 1A; [0026]), 

    PNG
    media_image1.png
    664
    541
    media_image1.png
    Greyscale

wherein the gate stack (150) has a gate length in a first direction (horizontal) extending from the source region (135) to the drain region (145) (Fig. 1A; [0026]), 
the gate stack (150) having a gate width in a second direction (inside the 2D viewable area of Fig. 1A) perpendicular to the first direction (horizontal) and parallel to the source region (135) and the drain region (145) (Fig. 1A; [0026]); and 
a polarization layer (106/109/108; Fig. 1A; [0028]; i.e. layer with III-N polarization materials including AlN spacer layer 108) beneath the gate stack (150) and on the GaN layer (107), 
Furthermore, US Patent Pub # US 2016/0336436 A1 to Yang teaches, the polarization layer (406; Fig. 4; [0027]; i.e. reverse polarization layer) having a second portion (under the edge of the gate field plate 413) having a second thickness (d2, as designated on Fig. 4) (Fig. 4; [0027] - [0028]), 

    PNG
    media_image2.png
    737
    535
    media_image2.png
    Greyscale

However, neither Then nor any cited prior art, appear to explicitly disclose, in context, the polarization layer having a first portion having a first thickness under a first gate portion of the gate stack, the polarization layer having a second portion having a second thickness under a second gate portion of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness, wherein the second thickness is sufficiently thicker compared to the first thickness such that the transistor has a first threshold voltage for the first gate portion and a second threshold voltage for the second gate portion, wherein the first threshold voltage is greater than the second threshold voltage.
Specifically, the aforementioned ‘the polarization layer having a first portion having a first thickness under a first gate portion of the gate stack, the polarization layer having a second portion having a second thickness under a second gate portion of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness, wherein the second thickness is sufficiently thicker compared to the first thickness such that the transistor has a first threshold voltage for the first gate portion and a second threshold voltage for the second gate portion, wherein the first threshold voltage is greater than the second threshold voltage,’ is material to the inventive concept of the application at hand to achieve a GaN transistor having two or more threshold voltages to create a hybrid class A+AB power amplifier with improved linearity.


Independent claim 25 is allowable because the closest prior art Patent Pub # WO 2015/147802 A1 (later published PGPub # US 2016/0365435 A1 is used for mapping) to Then teaches, 
a transistor (101; Fig. 1A; [0025]; i.e. HFET) comprising: 
a gallium nitride layer (107; Fig. 1A; [0025]; i.e. III-N channel semiconductor) over a substrate (102) (Fig. 1A; [0025]); 
a gate stack (150; Fig. 1A; [0027]; i.e. gate stack) over the gallium nitride layer (107);
a source region (135) on a first side (left) of the gate stack (150); 
a drain region (145) on a second side (right) of the gate stack (150), the second side opposite the first side (Fig. 1A; [0026]), 

    PNG
    media_image1.png
    664
    541
    media_image1.png
    Greyscale

wherein the gate stack (150) has a gate length in a first direction (horizontal) extending from the source region (135) to the drain region (145) (Fig. 1A; [0026]), 
the gate stack (150) having a gate width in a second direction (inside the 2D viewable area of Fig. 1A) perpendicular to the first direction (horizontal) and parallel to the source region (135) and the drain region (145) (Fig. 1A; [0026]); and 
a polarization layer (106/109/108; Fig. 1A; [0028]; i.e. layer with III-N polarization materials including AlN spacer layer 108) beneath the gate stack (150) and on the GaN layer (107), 
Furthermore, US Patent Pub # US 2016/0336436 A1 to Yang teaches, the polarization layer (406; Fig. 4; [0027]; i.e. reverse polarization layer) having a second portion (under the edge of the gate field plate 413) having a second thickness (d2, as designated on Fig. 4) (Fig. 4; [0027] - [0028]), 

    PNG
    media_image2.png
    737
    535
    media_image2.png
    Greyscale

However, neither Then nor any cited prior art, appear to explicitly disclose, in context, the polarization layer having a first portion having a first thickness under a first gate portion of the gate stack, the polarization layer having a second portion having a second thickness under a second gate portion of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness, wherein the first portion of the polarization layer comprises a first layer comprising AlN and a second layer comprising AlInGaN and wherein the second portion of the polarization layer comprises a layer comprising AlN and a second layer comprising AlInGaN wherein the second layer of the second portion of the polarization layer is thicker than the second layer of the first portion of the polarization layer.
Specifically, the aforementioned ‘the polarization layer having a first portion having a first thickness under a first gate portion of the gate stack, the polarization layer having a second portion having a second thickness under a second gate portion of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness, wherein the first portion of the polarization layer comprises a first layer comprising AlN and a second layer comprising AlInGaN and wherein the second portion of the polarization layer comprises a layer comprising AlN and a second layer comprising AlInGaN wherein the second layer of the second portion of the polarization layer is thicker than the second layer of the first portion of the polarization layer,’ is material to the inventive concept of the application at hand to achieve a GaN transistor having two or more threshold voltages to create a hybrid class A+AB power amplifier with improved linearity.

Independent claim 26 is allowable because the closest prior art Patent Pub # WO 2015/147802 A1 (later published PGPub # US 2016/0365435 A1 is used for mapping) to Then teaches, 
a transistor (101; Fig. 1A; [0025]; i.e. HFET) comprising: 
a gallium nitride layer (107; Fig. 1A; [0025]; i.e. III-N channel semiconductor) over a substrate (102) (Fig. 1A; [0025]); 
a gate stack (150; Fig. 1A; [0027]; i.e. gate stack) over the gallium nitride layer (107);
a source region (135) on a first side (left) of the gate stack (150); 
a drain region (145) on a second side (right) of the gate stack (150), the second side opposite the first side (Fig. 1A; [0026]), 

    PNG
    media_image1.png
    664
    541
    media_image1.png
    Greyscale

wherein the gate stack (150) has a gate length in a first direction (horizontal) extending from the source region (135) to the drain region (145) (Fig. 1A; [0026]), 
the gate stack (150) having a gate width in a second direction (inside the 2D viewable area of Fig. 1A) perpendicular to the first direction (horizontal) and parallel to the source region (135) and the drain region (145) (Fig. 1A; [0026]); and 
a polarization layer (106/109/108; Fig. 1A; [0028]; i.e. layer with III-N polarization materials including AlN spacer layer 108) beneath the gate stack (150) and on the GaN layer (107), 
Furthermore, US Patent Pub # US 2016/0336436 A1 to Yang teaches, the polarization layer (406; Fig. 4; [0027]; i.e. reverse polarization layer) having a second portion (under the edge of the gate field plate 413) having a second thickness (d2, as designated on Fig. 4) (Fig. 4; [0027] - [0028]), 

    PNG
    media_image2.png
    737
    535
    media_image2.png
    Greyscale

However, neither Then nor any cited prior art, appear to explicitly disclose, in context, the polarization layer having a first portion having a first thickness under a first gate portion of the gate stack, the polarization layer having a second portion having a second thickness under a second gate portion of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness, wherein the polarization layer has a third portion having a third thickness, wherein the third thickness is greater than the second thickness, the third portion beneath a third gate portion of the gate stack along a third portion of the gate width.
Specifically, the aforementioned ‘the polarization layer having a first portion having a first thickness under a first gate portion of the gate stack, the polarization layer having a second portion having a second thickness under a second gate portion of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness, wherein the polarization layer has a third portion having a third thickness, wherein the third thickness is greater than the second thickness, the third portion beneath a third gate portion of the gate stack along a third portion of the gate width,’ is material to the inventive concept of the application at hand to achieve a GaN transistor having two or more threshold voltages to create a hybrid class A+AB power amplifier with improved linearity.

Independent claim 27 is allowable because the closest prior art Patent Pub # WO 2015/147802 A1 (later published PGPub # US 2016/0365435 A1 is used for mapping) to Then teaches, 
a transistor (101; Fig. 1A; [0025]; i.e. HFET) comprising: 
a gallium nitride layer (107; Fig. 1A; [0025]; i.e. III-N channel semiconductor) over a substrate (102) (Fig. 1A; [0025]); 
a gate stack (150; Fig. 1A; [0027]; i.e. gate stack) over the gallium nitride layer (107);
a source region (135) on a first side (left) of the gate stack (150); 
a drain region (145) on a second side (right) of the gate stack (150), the second side opposite the first side (Fig. 1A; [0026]), 

    PNG
    media_image1.png
    664
    541
    media_image1.png
    Greyscale

wherein the gate stack (150) has a gate length in a first direction (horizontal) extending from the source region (135) to the drain region (145) (Fig. 1A; [0026]), 
the gate stack (150) having a gate width in a second direction (inside the 2D viewable area of Fig. 1A) perpendicular to the first direction (horizontal) and parallel to the source region (135) and the drain region (145) (Fig. 1A; [0026]); and 
a polarization layer (106/109/108; Fig. 1A; [0028]; i.e. layer with III-N polarization materials including AlN spacer layer 108) beneath the gate stack (150) and on the GaN layer (107), 
Furthermore, US Patent Pub # US 2016/0336436 A1 to Yang teaches, the polarization layer (406; Fig. 4; [0027]; i.e. reverse polarization layer) having a second portion (under the edge of the gate field plate 413) having a second thickness (d2, as designated on Fig. 4) (Fig. 4; [0027] - [0028]), 

    PNG
    media_image2.png
    737
    535
    media_image2.png
    Greyscale

However, neither Then nor any cited prior art, appear to explicitly disclose, in context, the polarization layer having a first portion having a first thickness under a first gate portion of the gate stack, the polarization layer having a second portion having a second thickness under a second gate portion of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness, and-7- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812a pair of sidewall spacers on opposite sides of the gate stack along the gate width, one of the sidewall spacers of the pair of sidewall spacers formed on a source portion of the polarization layer, and the other sidewall spacer of the pair of sidewall spacers disposed on a drain portion of the polarization layer, the source and drain portions of the polarization layer having a thickness greater than the second thickness of the polarization layer.
Specifically, the aforementioned ‘the polarization layer having a first portion having a first thickness under a first gate portion of the gate stack, the polarization layer having a second portion having a second thickness under a second gate portion of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness, and-7- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812a pair of sidewall spacers on opposite sides of the gate stack along the gate width, one of the sidewall spacers of the pair of sidewall spacers formed on a source portion of the polarization layer, and the other sidewall spacer of the pair of sidewall spacers disposed on a drain portion of the polarization layer, the source and drain portions of the polarization layer having a thickness greater than the second thickness of the polarization layer,’ is material to the inventive concept of the application at hand to achieve a GaN transistor having two or more threshold voltages to create a hybrid class A+AB power amplifier with improved linearity.

Independent claim 28 is allowable because the closest prior art Patent Pub # WO 2015/147802 A1 (later published PGPub # US 2016/0365435 A1 is used for mapping) to Then teaches, 
a transistor (101; Fig. 1A; [0025]; i.e. HFET) comprising: 
a gallium nitride layer (107; Fig. 1A; [0025]; i.e. III-N channel semiconductor) over a substrate (102) (Fig. 1A; [0025]); 
a gate stack (150; Fig. 1A; [0027]; i.e. gate stack) over the gallium nitride layer (107);
a source region (135) on a first side (left) of the gate stack (150); 
a drain region (145) on a second side (right) of the gate stack (150), the second side opposite the first side (Fig. 1A; [0026]), 

    PNG
    media_image1.png
    664
    541
    media_image1.png
    Greyscale

wherein the gate stack (150) has a gate length in a first direction (horizontal) extending from the source region (135) to the drain region (145) (Fig. 1A; [0026]), 
the gate stack (150) having a gate width in a second direction (inside the 2D viewable area of Fig. 1A) perpendicular to the first direction (horizontal) and parallel to the source region (135) and the drain region (145) (Fig. 1A; [0026]); and 
a polarization layer (106/109/108; Fig. 1A; [0028]; i.e. layer with III-N polarization materials including AlN spacer layer 108) beneath the gate stack (150) and on the GaN layer (107), 
Furthermore, US Patent Pub # US 2016/0336436 A1 to Yang teaches, the polarization layer (406; Fig. 4; [0027]; i.e. reverse polarization layer) having a second portion (under the edge of the gate field plate 413) having a second thickness (d2, as designated on Fig. 4) (Fig. 4; [0027] - [0028]), 

    PNG
    media_image2.png
    737
    535
    media_image2.png
    Greyscale

However, neither Then nor any cited prior art, appear to explicitly disclose, in context, the polarization layer having a first portion having a first thickness under a first gate portion of the gate stack, the polarization layer having a second portion having a second thickness under a second gate portion of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness, wherein the polarization layer has a plurality of the first portions and a plurality of the second portions, wherein the first portions are interleaved with the second portions.
Specifically, the aforementioned ‘the polarization layer having a first portion having a first thickness under a first gate portion of the gate stack, the polarization layer having a second portion having a second thickness under a second gate portion of the gate stack, the first gate portion along a first portion of the gate width and the second gate portion along a second portion of the gate width, wherein the second thickness is greater than the-2- Serial No.: 16/630,143Examiner: Imtiaz, SM SohelAttorney Docket No. P118824PCT-US 111548Art Unit: 2812first thickness, wherein the polarization layer has a plurality of the first portions and a plurality of the second portions, wherein the first portions are interleaved with the second portions,’ is material to the inventive concept of the application at hand to achieve a GaN transistor having two or more threshold voltages to create a hybrid class A+AB power amplifier with improved linearity.
Dependent claims 2-11 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-11 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/07/2022